DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	In the response filed on July 4, 2022, claims 2-6 and 8 are amended. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments, see pages 19-22, filed July 4, 2022, with respect to the rejection of claims 1, 9 and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Moore et al. US20040222768A1 and Zhang et al. US20120139482A1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus described in claims 1-20 must be shown or the features canceled from the claims.  . The drawings do not reasonably convey what is intended by certain terms throughout the drawings. By way of example, there is no showing of the “charging cycles”, “set capacity”, “set threshold”, “set floating charging mode” as recited in at least claims 1, 9 and 17 and their relationship to one another in the charging process. Further, “a processor” and “a memory” claimed in claim 9 are not shown in the drawings. In claims 2 and 10, the relationship between a first charging voltage and a constant-voltage charging voltage that does not satisfy the floating charging condition is not satisfied is not illustrated. In claims 3 and 11, , there is no showing of the “latest N charging cycles” and “charging cycle numbers of adjacent charging cycles” and their relationship to each other. In claims 4-6 and 12-14, the relationship between “the latest N charging cycles” and “the difference between charging cycles numbers of adjacent charging cycles” is not shown. In claims 6 and 14, the relationship between “a first parameter and “an initial value” is not illustrated. In claims 7 and 15, the relationship between the “value of the first parameter” changing by a “preset variation” is not illustrated. Drawings need to be included that reasonably convey these features. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 12 and 13 are objected to because of the following informalities:  
Claim 12, lines 2-3 should recite “[[a]] the second condition”.  
Claim 13, line 2-3 should recite “[[a]] the second condition”.
Claim 2 is unclear regarding “a first charging voltage’ and a “constant-voltage charging voltage” since the first charging voltage is also considered to be constant-voltage charging. In order to make the language clear, “a constant-voltage charging” in line 4, is suggested to recite “an initial constant-voltage charging”.
Claim 10 is unclear regarding “a first charging voltage’ and a “constant-voltage charging voltage” since the first charging voltage is also considered to be constant-voltage charging. In order to make the language clear, “a constant-voltage charging” in line 4, is suggested to recite “an initial constant-voltage charging”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 6, the claim recites “a first parameter” in line 2, an “initial value” in line 3, the “first parameter” in line 11 and the “set parameter value” in line 12. The applicant’s disclosure on pages 14, 15 and 17 in examples 1-3, indicates that these values are integers without referring to what the parameter is that is being compared.  A person of ordinary skill in the art would not be able to determine what values are to be used in order to determine whether conditions are met. 
Regarding claim 14, the claim recites “a first parameter” in line 3, an “initial value” in line 4, the “first parameter” in line 11 and the “set parameter value” in line 12. The applicant’s disclosure on pages 14, 15 and 17 in examples 1-3, indicates that these values are integers without referring to what the parameter is that is being compared.  A person of ordinary skill in the art would not be able to determine what values are to be used to compare in order to determine whether conditions are met.
Claims 7-8 and 15-16 are rejected due to their dependency upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites “current charging cycle”. It is unclear whether “current” refers to a present charging cycle or whether it refers to a charging current. Appropriate amendment to the claim is required.
	Regarding claim 3, line 3 recites “the latest N charging cycles”. The limitation can be interpreted to mean that there is a “latest” subset within the N charging cycles or the N charging cycles being the “latest” charging cycles. Appropriate clarification is required.
	Regarding claim 4,  lines 4-6 recite: “among the latest N charging cycles satisfying the first condition, the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition is less than or equal to a set value”. It is unclear what difference between the charging cycles is intended. For purposes of examination, the adjacent charging cycle numbers is interpreted to be N-1, N and N+1. If this is correct, amendment to the claim language is necessitated, however, if this interpretation is not correct appropriate clarification is required. The amendment to the claim does not further clarify the claim. According to the ordinary meaning of “adjacent”, the difference would necessarily always be 1 since charging cycle 3 is adjacent to 2, charging cycle 99 is adjacent to 100. The language of the claim can be interpreted as two charging cycles adjacent to each other must necessarily satisfy the first charging condition.
Regarding claim 6, the ”value of the first parameter” discussed in line 11 lacks antecedent basis. In lines 3-4, the claim recites “setting a first parameter of a first charging cycle satisfying the first condition to be an initial value”. It is uncertain as to whether “an initial value” is the same as “the value of the first parameter”. Appropriate correction is required.
Regarding claim 9, line 8 recites “current charging cycle”. It is unclear whether “current” refers to a present charging cycle or whether it refers to a charging current. Appropriate amendment to the claim is required.
Regarding claim 11, line 5 recites “a second condition”. It is unclear whether the second condition is that “N is greater than a set number of times” or whether the second condition is undefined. For the purposes of examination, the second condition is interpreted to be “N is greater than a set number of times”.	
Regarding claim 12, lines 4-6 recite: “among the latest N charging cycles satisfying the first condition, the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition is less than or equal to a set value”. It is unclear what difference between the charging cycles is intended. For purposes of examination, the adjacent charging cycle numbers is interpreted to be N-1, N and N+1. According to the ordinary meaning of “adjacent”, the difference would necessarily always be 1 since charging cycle 3 is adjacent to 2, charging cycle 99 is adjacent to 100. The language of the claim can be interpreted as two charging cycles adjacent to each other must necessarily satisfy the first charging condition. If this is correct, amendment to the claim language is necessitated, however, if this interpretation is not correct appropriate clarification is required. 
Regarding claim 13, the claim recites the limitation "the latest N charging cycles" in line 2, “the number of groups of adjacent charging cycles” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 13, the claim recites the limitation "the set value" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14 the ”value of the first parameter” discussed in line 11 lacks antecedent basis. In lines 3-4, the claim recites “setting a first parameter of a first charging cycle satisfying the first condition to be an initial value”. It is uncertain as to whether “an initial value” is the same as “the value of the first parameter”. Appropriate correction is required.
Regarding claim 14, the claim further recites the limitation "the set value" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the claim recites the limitation "the preset variation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, line 5 recites “current charging cycle”. It is unclear whether “current” refers to a present charging cycle or whether it refers to a charging current. Appropriate amendment to the claim is required.
Claims 2, 5, 7-8, 10, 15, 18 and 19-20 are rejected due to their dependence from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. US20120139482A1.
Regarding claim 1, Zhang discloses a battery charging method that includes determining a case where the voltage reaches a charging voltage at t1, or a maximum voltage. Thus, the maximum voltage is greater than any set voltage. The maximum voltage is maintained between times t1 and t2. After time t2, the charger operates in a floating charge state (Zhang; FIG. 8; ¶54). Thus, disclosing determining whether a first condition is satisfied.
Zhang further discloses charging using a floating charging stage, or mode, at a time after time (t2) and once the after determining that the current charging cycle satisfies the floating charging condition. (Zhang; FIG. 8; ¶54). 
Regarding claim 2, Zhang teaches that in the floating charging stage, the voltage is lowered to a charging voltage (V2 after t2) that is less than the charging voltage (V1 – between t1-t2) in the constant-voltage charging stage. The constant-voltage charging voltage between t1-t2 does not satisfy the floating charging condition (Zhang; FIG. 8; ¶54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US20120139482A1.
Regarding claim 3, Zhang discloses in FIG. 8, 3 charging stages. Each of the stages, under the broadest reasonable interpretation is interpreted to be a “cycle”. Thus, Zhang, in FIG. 8 discloses N=3 cycles. From the specification, there does not appear to be any set rule for establishing “a set number of times”. In the example in ¶65 of the applicant’s disclosure, the set number of times is set to 8, however, there is no explanation as to how this number was set. Thus, under the broadest reasonable interpretation, the set number of times is arbitrary and could be set to 0, thus, N only needs to equal 1. The latest N charging cycles satisfying the first condition is 1.
Zhang does not directly teach that the second condition including cases related to charging cycle numbers of adjacent charging cycles satisfying the first condition.
Because the charging cycle relates most often to a secondary battery, it would be obvious to one of ordinary skill for the charging cycle disclosed by Zhang to repeat. By definition a secondary battery is designed to be repeatedly charged and discharged. Thus, it would be obvious to one of ordinary skill in the art that the embodiment of FIG. 8 of Zhang would discharge, repeating the charging illustrated in FIG. 8 in order to recharge a battery after use. Thus, adjacent charging cycles would satisfy the first condition. When repeating the charging cycle, the latest charging cycles satisfying the first condition is at least 2.
Regarding claim 4, according to the analysis of claim 3, the difference between adjacent charging cycles, or the 1st charging cycle and the 2nd charging cycle, is 1 (2-1=1). 
The term “set value” is not defined by the claims. The applicant’s disclosure does not provide more details. A set value is set to 5 in ¶65 of the applicant’s disclosure, but there is no further explanation as to how this number was obtained. Thus, under the broadest reasonable interpretation, this “set value” is arbitrary. Using the same set value “5”,  the difference is less than or equal to a set value.
Regarding claim 5, as discussed in claim 3, N is at least 2 (N=2). Thus, N-1=1. The product with the first ratio is greater than 0.5 but less than 1, depending upon the ratio used. A “group” of adjacent charging cycles is interpreted to be charging cycle 1 and 2.  Thus, a number of groups is 1. Because the product is less than 1, the number of groups is greater than the product.
The term “set value” is not defined by the claims. The applicant’s disclosure does not provide more details. A set value is set to 5 in ¶65 of the applicant’s disclosure, but there is no further explanation as to how this number was obtained. Thus, under the broadest reasonable interpretation, this “set value” is arbitrary. The difference between charging cycle 1 and charging cycle 2 is 1 (2-1=1). Using the same set value “5”,  the difference is less than or equal to a set value. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in further view of Hanselmann et al. US5537023A.
Regarding claim 6, Zhang teaches a situation where the floating charge condition is not met (before t2) in cycle 1. The initial value, or first parameter, is set to the first charging cycle meeting the first condition which is cycle 1.  It is not claimed that the entire cycle does not meet the first charging condition, rather only that the floating charging condition is not met. The first parameter is updated to the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition (cycle 2-cycle 1 = 1). Thus, the updated parameter is 1.
As best understood from the disclosure, the set parameter value is an arbitrary integer. This is discussed in ¶99 of the specification where the set parameter value is 8. Under the broadest reasonable interpretation, this value can be set to an arbitrary number. For the purposes of examination, this value may be deemed to be 1. 
Thus, the first parameter is greater than or equal to the set parameter value of 1.
Zhang is silent as to increasing the value of the first parameter when the difference in charging cycle number is less than or equal to the set value; and setting the first parameters to be a minimum value or decreasing the first parameter when the difference is greater than the set value. 
As best understood from the claim language and ¶99-107 of the applicant’s specification, this language is interpreted to be a counter value which is incremented or decremented based on a certain condition. 
This is disclosed by Hanselmann where a counter (9) is set to start a counting mode and a comparison of the actual value is made with the reference value (Hanselmann; column 4, lines 22-48). 
It would be obvious to one of ordinary skill to use the counter of Hanselmann to adjust the value of the first parameter in Zhang such that it arrives at a certain reference value – or a set parameter value - in order to ensure that the battery is effectively fully charged (Hanselmann; Column 3, lines 15-20). 
Regarding claim 7, Zhang fails to disclose increasing the value of the first parameter is increasing the value of the first parameter by a preset variation; and, the decreasing the value of the first parameter is subtracting the preset variation from the value of the first parameter.
Hanselmann discloses a counter that counts one step of and a second counter counts one step down (Hanselmann; FIG. 2; Column 3, lines 33-34). 
It would be obvious to one of ordinary skill to use the counter of Hanselmann to adjust the value of the first parameter in Zhang such that it arrives at a certain reference value – or a set parameter value - in order to ensure that the battery is effectively fully charged (Hanselmann; Column 3, lines 15-20).
Regarding claim 8, Zhang is silent as to the increasing value of the first parameter is increasing the value of the first parameter by a product of the preset variation and a weight; and, the decreasing value of the first parameter is subtracting the product of the preset variation and the weight from the value of the first parameter, wherein the weight is a fixed value, or  the weight is a variable related to the occurrence sequence number of the charging cycle satisfying the first condition.
A person of ordinary skill in the art would not find the “weight” any different from the “preset variation”. A preset variation of 1.5 is no different from the product of a preset variation of 1 and a weight of 1.5. Thus, the count of Hanselmann is interpreted to be the product of a preset variation and a weight.
It would be obvious to one of ordinary skill to use the counter of Hanselmann to adjust the value of the first parameter in Zhang such that it arrives at a certain reference value – or a set parameter value - in order to ensure that the battery is effectively fully charged (Hanselmann; Column 3, lines 15-20).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US20120139482A1 as evidenced by Cranz “Your Phone is a Ticking Time Bomb”, September 14, 2016, https://www.gizmodo.com.au/2016/09/your-phone-is-a-ticking-time-bomb/.
Regarding claim 18, Zhang teaches that when it is determined that the current charging cycle satisfies the floating charging condition, i.e. Charging at a constant voltage for a predetermined amount of time (Zhang; FIG. 8), the mobile terminal is configured to automatically activate the next charging stage (Zhang; FIG. 9 at S910). In the case of FIG. 8, the next charging stage is the floating charging mode. This charging method prevents thermal runaway which could cause overheating which causes dangerous situations.
Zhang is silent as to a mobile terminal implementing the battery charging method.
However, thermal runaway is a known issue in phone, or mobile terminal charging, as evidenced by Cranz. Thus, it would be obvious to one of ordinary skill in the art to apply a battery charging method that reduces the runaway to a mobile terminal.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US20120139482A1 in view of Phillips et al. WO2014098875A1.
Regarding claim 19, Zhang teaches that in the floating charging stage, the voltage is lowered to a charging voltage (V2 after t2) that is less than the charging voltage (V1 – between t1-t2) in the constant-voltage charging stage. The constant-voltage charging voltage between t1-t2 does not satisfy the floating charging condition (Zhang; FIG. 8; ¶54).
Zhang does not specifically teach the set capacity being between 90% to 98% and the set threshold being 0.5 h to 2h. 
Phillips teaches that the charge is lowered from the fully charged point to about 95% of full charge, the charging voltage – or the first charging voltage - being less than 100% (Phillips; ¶25). The charging voltage being at 100% - or the constant-voltage charging voltage - does not meet the floating charging criteria but rather the charge is not floated until it is lower than 100%.
It would be obvious to one of ordinary skill at the time of invention to apply the charging method of Phillips to the levels of Zhang in order to optimize the charging strategy and prevent damage to the battery and prolong the service life (Phillips; ¶26).
Regarding claim 20, Zhang does not explicitly disclose that determining that one pair of adjacent charging cycles satisfying the first condition but not satisfying the third condition is an accidental event. 
The applicant’s disclosure provides very little information regarding this limitation and is only described in ¶86 of the description. Claim 20 describes determining an accident/error which may not be found exactly in Zhang, but has described this error/accidental identification with a high degree of generality and lacking criticality to the invention as a whole. Zhang describes an abnormal condition in the output voltage and avoiding thermal runaway phenomena in the battery (Zhang; ¶56-57). This describes error identification and provides a response to the error so as to improve the safety and reliability of the system (safety can be improved as errors relating to the battery health, e.g. more accurate battery cycling processing, reliability as it more reliably responds to the safety identification in the fault). Therefore, lacking a showing of criticality, the limitations of claim 20 are obvious as they provide a use of known techniques to improve similar devices/methods in the same way as Zhang.

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US20040222768A1 in view of Zhang et al. US20120139482A1.
Regarding claim 9, Moore discloses a battery control unit including a memory (42) and a CPU (38), or a processor (Moore; FIG. 1; ¶20). The CPU (38) executes instructions stored in the memory (42), including a charging strategy (Moore; FIG. 1; ¶24-25).
Moore is silent as to the charging strategy including determining whether a first condition is satisfied, the first condition being that in a case where a battery capacity is greater than a set capacity, the duration of continuous charging is greater than a set threshold; determining whether a current charging cycle satisfies a floating charging condition when the first condition is satisfied; and charge using a set floating charging mode after the second determination module determines that the current charging cycle satisfies the floating charging condition.
Zhang discloses a battery charging method that includes determining a case where the voltage reaches a charging voltage at t1, or a maximum voltage. Thus, the maximum voltage is greater than any set voltage. The maximum voltage is maintained between times t1 and t2. After time t2, the charger operates in a floating charge state (Zhang; FIG. 8; ¶54). Thus, disclosing determining whether a first condition is satisfied.
Zhang further discloses charging using a floating charging stage, or mode, at a time after time (t2) and once the after determining that the current charging cycle satisfies the floating charging condition. (Zhang; FIG. 8; ¶54).
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).
Regarding claim 10, Moore is silent as to charging using the set floating charging mode in the following way: constant-voltage charging a battery with a first charging voltage, the first charging voltage being less than a constant-voltage charging voltage, the constant-voltage charging voltage being in a case where the floating charging condition is not satisfied.
Zhang teaches that in the floating charging stage, the voltage is lowered to a charging voltage (V2 after t2) that is less than the charging voltage (V1 – between t1-t2) in the constant-voltage charging stage. The constant-voltage charging voltage between t1-t2 does not satisfy the floating charging condition (Zhang; FIG. 8; ¶54).
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).
Regarding claim 11, Moore is silent as to determining that the current charging cycle satisfies the floating charging condition in the following way: determining that the latest N charging cycles satisfying the first condition satisfy a second condition, wherein N is greater than a set number of times.
Zhang discloses in FIG. 8, 3 charging stages. Each of the stages, under the broadest reasonable interpretation is interpreted to be a “cycle”. Thus, Zhang, in FIG. 8 discloses N=3 cycles. From the specification, there does not appear to be any set rule for establishing “a set number of times”. In the example in ¶65 of the applicant’s disclosure, the set number of times is set to 8, however, there is no explanation as to how this number was set. Thus, under the broadest reasonable interpretation, the set number of times is arbitrary and could be set to 0, thus, N only needs to equal 1. The latest N charging cycles satisfying the first condition is 1.
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).
Regarding claim 12, Moore is silent as to the determining that the latest N charging cycles satisfying the first condition satisfy a second condition comprises: among the latest N charging cycles satisfying the first condition, the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition is less than or equal to a set value.
According to the analysis of claim 11, the difference between adjacent charging cycles, or the 1st charging cycle and the 2nd charging cycle, is 1 (2-1=1). 
The term “set value” is not defined by the claims. The applicant’s disclosure does not provide more details. A set value is set to 5 in ¶65 of the applicant’s disclosure, but there is no further explanation as to how this number was obtained. Thus, under the broadest reasonable interpretation, this “set value” is arbitrary. Using the same set value “5”,  the difference is less than or equal to a set value.
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).
Regarding claim 13, Moore is silent as to determining that the latest N charging cycles satisfying the first condition satisfy a second condition comprises: the number of groups of adjacent charging cycles satisfying the first condition and satisfying a third condition is greater than the product of N-1 and a first ratio, the first ratio being greater than 0.5 and less than 1; and the third condition is that the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition is less than or equal to the set 11value.
As discussed in claim 11, N is at least 2 (N=2). Thus, N-1=1. The product with the first ratio is greater than 0.5 but less than 1, depending upon the ratio used. A “group” of adjacent charging cycles is interpreted to be charging cycle 1 and 2.  Thus, a number of groups is 1. Because the product is less than 1, the number of groups is greater than the product.
The term “set value” is not defined by the claims. The applicant’s disclosure does not provide more details. A set value is set to 5 in ¶65 of the applicant’s disclosure, but there is no further explanation as to how this number was obtained. Thus, under the broadest reasonable interpretation, this “set value” is arbitrary. The difference between charging cycle 1 and charging cycle 2 is 1 (2-1=1). Using the same set value “5”,  the difference is less than or equal to a set value.
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).
Regarding claim 17, Moore a CPU that executes preprogrammed instructions stored in a memory (42), or a non-transitory computer-readable storage medium, that executes a charging strategy (Moore; FIG. 1; ¶24-25).
Moore is silent as to the charging strategy including determining whether a first condition is satisfied, the first condition being that in a case where a battery capacity is greater than a set capacity, the duration of continuous charging is greater than a set threshold; determining whether a current charging cycle satisfies a floating charging condition when the first condition is satisfied; and charge using a set floating charging mode after the second determination module determines that the current charging cycle satisfies the floating charging condition.
Zhang discloses a battery charging method that includes determining a case where the voltage reaches a charging voltage at t1, or a maximum voltage. Thus, the maximum voltage is greater than any set voltage. The maximum voltage is maintained between times t1 and t2. After time t2, the charger operates in a floating charge state (Zhang; FIG. 8; ¶54). Thus, disclosing determining whether a first condition is satisfied.
Zhang further discloses charging using a floating charging stage, or mode, at a time after time (t2) and once the after determining that the current charging cycle satisfies the floating charging condition. (Zhang; FIG. 8; ¶54).
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US20040222768A1 in view of Zhang et al. US20120139482A1 and in further view of Hanselmann et al. US5537023A.
Regarding claim 14, Moore is silent as to the instructions further cause the processor to: set a first parameter of a first charging cycle satisfying the first condition to be an initial value when the floating charging condition is not satisfied; and update the first parameter according to the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition, increase the value of the first parameter when the difference in charging cycle number is less than or equal to the set value, and set the first parameters to be a minimum value or decrease the value of the first parameter when the difference is greater than the set value; wherein the latest N charging cycles satisfying the first condition satisfy a second condition comprises: the value of the first parameter is greater than or equal to a set parameter value.
Zhang teaches a situation where the floating charge condition is not met (before t2) in cycle 1. The initial value, or first parameter, is set to the first charging cycle meeting the first condition which is cycle 1.  It is not claimed that the entire cycle does not meet the first charging condition, rather only that the floating charging condition is not met. The first parameter is updated to the difference between charging cycle numbers of adjacent charging cycles satisfying the first condition (cycle 2-cycle 1 = 1). Thus, the updated parameter is 1.
As best understood from the disclosure, the set parameter value is an arbitrary integer. This is discussed in ¶99 of the specification where the set parameter value is 8. Under the broadest reasonable interpretation, this value can be set to an arbitrary number. For the purposes of examination, this value may be deemed to be 1. 
Thus, the first parameter is greater than or equal to the set parameter value of 1.
It would be obvious to one of ordinary skill in the art to use the charging strategy of Zhang to be executed by the charging system of Moore in order to prevent thermal runaway which may damage the battery (Zhang; ¶3).
Zhang is silent as to increasing the value of the first parameter when the difference in charging cycle number is less than or equal to the set value; and setting the first parameters to be a minimum value or decreasing the first parameter when the difference is greater than the set value. 
As best understood from the claim language and ¶99-107 of the applicant’s specification, this language is interpreted to be a counter value which is incremented or decremented based on a certain condition. 
This is disclosed by Hanselmann where a counter (9) is set to start a counting mode and a comparison of the actual value is made with the reference value (Hanselmann; column 4, lines 22-48). 
It would be obvious to one of ordinary skill to use the counter of Hanselmann to adjust the value of the first parameter in Zhang such that it arrives at a certain reference value – or a set parameter value - in order to ensure that the battery is effectively fully charged (Hanselmann; Column 3, lines 15-20).
Regarding claim 15, Moore and Zhang fail to disclose increasing the value of the first parameter is increasing the value of the first parameter by a preset variation; and, the decreasing the value of the first parameter is subtracting the preset variation from the value of the first parameter.
Hanselmann discloses a counter that counts one step of and a second counter counts one step down (Hanselmann; FIG. 2; Column 3, lines 33-34). 
It would be obvious to one of ordinary skill to use the counter of Hanselmann to adjust the value of the first parameter in Zhang such that it arrives at a certain reference value – or a set parameter value - in order to ensure that the battery is effectively fully charged (Hanselmann; Column 3, lines 15-20).
Regarding claim 16, Moore and Zhang is silent as to the increasing value of the first parameter is increasing the value of the first parameter by a product of the preset variation and a weight; and, the decreasing value of the first parameter is subtracting the product of the preset variation and the weight from the value of the first parameter, wherein the weight is a fixed value, or  the weight is a variable related to the occurrence sequence number of the charging cycle satisfying the first condition.
A person of ordinary skill in the art would not find the “weight” any different from the “preset variation”. A preset variation of 1.5 is no different from the product of a preset variation of 1 and a weight of 1.5. Thus, the count of Hanselmann is interpreted to be the product of a preset variation and a weight.
It would be obvious to one of ordinary skill to use the counter of Hanselmann to adjust the value of the first parameter in Zhang such that it arrives at a certain reference value – or a set parameter value - in order to ensure that the battery is effectively fully charged (Hanselmann; Column 3, lines 15-20).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Merz (US3217143) discloses a counting circuit.
Wang (CN103762391A) discloses a charging method with a floating charge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859